CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 3(a):
The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search. Specifically, the proposed amendment incorporates a particle size limitation for the zirconia powder into the independent claim, wherein the particle size is narrower in scope than the limitation recited by claim 12 in the claim set filed 25 March 2021. The time to consider the narrower scope of the proposed amendment exceeds the time allotted by after-final practice.

Continuation of 12:
The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant’s arguments are unpersuasive.
	Applicant’s argument regarding the 35 U.S.C. §112(b) rejection of claim 11 is unpersuasive. The limitation “wherein a moisture of the powder is controlled at a range of 0.1 to 0.5% by weight during spray granulation” is still ambiguous as to which powder has the moisture content (i.e., it is either the powder of a light-transmissive zirconia sintered body” or “the zirconia powder”).

	Applicant’s arguments as to the proposed amendments (i.e., the recitation of the particle size of the zirconium powder in the independent claim) are unpersuasive because they are not commensurate in scope with the claims as said proposed amendments are not being entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        08/09/2021